Title: To George Washington from Colonel Francis Johnston, 12 July 1780
From: Johnston, Francis
To: Washington, George


					
						May it please Your Excellency.
						Philada July 12. 1780.
					
					When I last wrote Your Excellency by Lieutt McKinney, I expected to have forwarded the New Levies with much greater rapidity than I now find it practicable—the interferrence of Hearvest and the mode in which the Militia Officers have transacted this business (wh. by the by was a very bad one) have put me upon a new system, wh. I hope Your Excellency will approve of.
					On my arrival here I found that the Recruits came straggling in from the several Counties unsettled with, and by small numbers, without a single officer frequently to conduct them, often, Enlistments were sent on without Men & sometimes Men without Enlistments, I therefore suggested to Governor Reed who is exceedingly anxious to fill our Line & render it as respectable as possible, that the best mode wou’d be to have a place of Rendezvous fix’d on in each County, to which the Recruits shou’d repair, there be settled with finally, then march’d on with all possible dispatch to Philada there delivered to the Commg Officer together with a Certificate from the Lieutt of the County of their being settled with—for the purpose of conducting this business with the greater facility, I have divided my Officers among the respective Counties, & hope that they in conjunction with the County Lieutenants will be able soon to raise the number of men originally intended, however, I shall from time to time let Your Excellency know my success.
					I have urg’d the State to open the Recruiting service during the War as early as possible, wh. I beleive wou’d soon be done, but few men will enlist till after Hearvest.
					I have this moment received an Account of a few more Levies coming on from the Country, as soon as they arrive I shall have them equipt &

forwarded. These Recruits have just arrived & shall embark for Trenton tomorrow. The number will amount to about Seventy seven under the command of Captn McElhatton the Route as usual.
					I beg leave to assure Your Excelly that this is the most troublesome business I have ever undertaken & were it not for the expectations I have from the new plan I have adopted, join’d to my hope of having the Recruiting service during the War immediately set on foot, I shou’d certainly have solicited Your Excelly to recall me before the present time. I have the honor to be Your Excellys Most Obedient Servant
					
						F: Johnston
					
				